Citation Nr: 0713099	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-29 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for cysts in the 
testicles.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for an inner left leg 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for the removal of 
ingrown toenail of the left great toe.

4.  Entitlement to service connection for a psychiatric 
disorder, including generalized anxiety disorder.

5.  Entitlement to service connection for a diaphragm 
condition.

6.  Entitlement to an increased evaluation for residuals of a 
fractured left clavicle, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an increased evaluation for residuals of 
stab wounds of the chest and abdomen, currently evaluated as 
10 percent disabling.

8.  Entitlement to an increased evaluation for residuals of a 
lumbar and dorsal spine injury, currently evaluated as 20 
percent disabling.

9.  Entitlement to an increased evaluation for an ingrown 
toenail, right great toe, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from July 1988 until September 
1992. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 2002 and May 2002 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas.

The appeal initially included claims for service connection 
for a blood disorder, or hemochromatosis, and entitlement to 
non-service connected pension benefits.  The RO granted the 
claim for pension benefits in a December 2002 rating decision 
and granted the claim for service connection for 
hemochromatosis in a June 2004 rating decision.  Because the 
appellant has not filed a notice of disagreement pertaining 
to these rating determinations, they are not before the Board 
for appellate review.  See 38 U.S.C.A. § 7105(a); see Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995)(Pursuant to 38 
U.S.C. § 7105, a Notice of Disagreement initiates appellate 
review in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal (VA Form 1-9 Appeal) after an 
SOC is issued by VA).    

The issues of whether new and material evidence has been 
received to reopen claims for service connection for removal 
of an ingrown toenail of the left great toe, an inner left 
leg disability and cysts of the testicles and the issue of 
entitlement to service connection for generalized anxiety 
disorder are being REMANDED and are addressed in the REMAND 
portion of the decision below.  These issues are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  There is no currently diagnosed disability of the 
diaphragm.

2.  Residuals of a fractured clavicle of the left shoulder 
are not characterized by dislocation or nonunion of the 
clavicle or scapula nor is there evidence of malunion or 
recurrent dislocation of the humerus at the scapulohumeral 
joint. 

3.  Residuals of the fractured clavicle of the left shoulder 
do not result in limitation of motion of the arm at shoulder 
level or midway between the side and shoulder level.

4.  Residuals of stab wounds to the chest and abdomen are not 
shown to be painful on examination, unstable or productive of 
disfigurement, nor are the scars poorly nourished with 
repeated ulceration, tender or painful on objective 
demonstration or productive of any functional limitation.   

5.  The residuals of the lumbar and dorsal spine injury do 
not produce forward flexion limited to 30 degrees or less; 
nor is there any evidence of favorable ankylosis of the 
entire thoracolumbar spine.

6.  The ingrown toenail of the right great toe does not 
demonstrate an active infection or ingrown toenail and is not 
a moderately severe foot injury.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a 
diaphragm condition have not been met. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fractured left clavicle have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5203 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of stab wounds to the chest and abdomen have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, 
Diagnostic Code 7804 (2006).

4.  The criteria for an evaluation in excess of 20 percent 
for a back condition have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 
(2006).

5.  The criteria for an evaluation in excess of 20 percent 
for an ingrown right toenail have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5299-5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in February 
2002, December 2002, April 2005 and July 2005.  These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claim.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded and that an effective date will be 
assigned if an increased rating claim is granted.  Although 
the RO did not advise the veteran of such information, 
because the claims are being denied, no disability ratings or 
effective dates will be assigned.  Proceeding with the 
appeals presently does not therefore inure to the veteran's 
prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment medical records, 
private medical records, and lay statements are associated 
with the claims file.  Additionally, the veteran was afforded 
a VA examination in connection with his claims.  The veteran 
and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide his claim.  As such, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and the case is ready for 
appellate review.

Service Connection for a Diaphragm Condition

The veteran seeks service connection for a diaphragm 
condition.  Specifically he claims his diaphragm was injured 
when he was hit by a vehicle during service. Although the 
veteran previously applied for service connection for this 
condition in December 1998, the RO adjudicated the claim as 
one for an increased rating for the residuals of stab wounds.  
As the issue of service connection for a separate diaphragm 
condition has not been previously adjudicated, no additional 
notice pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), 
is necessary and the case is ready for appellate review.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

While the veteran contends there is a separate diagnosed 
diaphragm condition, the medical evidence of record fails to 
confirm a diagnosed disability.  Although the incident of 
being hit by a vehicle during service in 1991 was confirmed 
by service medical records, there was no complaint, treatment 
or diagnosis for a disability of the diaphragm at that time.  
Service medical records dated in March 1992 reflected 
complaints and treatment for continued pain after a broken 
clavicle and bruised ribs but no disability of the diaphragm 
was noted.  

The only records which discuss the diaphragm are VA x-rays of 
the chest.  An October 1998 x-ray found no acute 
cardiopulmonary abnormalities.  The right hemidiaphram 
appeared slightly high in position.  The central pulmonary 
vasculature appeared prominent, probably from the high 
diaphragm and somewhat poor inspiration.  The costophrenic 
angles were unremarkable.  Similarly, a January 2003 x-ray of 
the chest a slightly high position of the right hemidiaphram 
but no acute abnormalities or interval changes were seen 
since the prior study.  The x-ray concluded with the 
impression of stable chest findings without acute 
abnormalities or interval change noted. 

A March 2002 VA examiner reviewed the file, including VA 
outpatient hospital records and x-rays which reflected a poor 
inspiratory effect with slight elevation of the right 
diaphragm not at the injured site.  The examiner remarked 
that subsequent computed tomography (CT) scans of the abdomen 
showed normal lung bases and diaphragms.  The examiner stated 
that based upon the subsequent normal films, there was no 
significant diaphragm injury associated with the stab wounds.  

Under these circumstances, for the Board to conclude that the 
veteran has a diaphragm disorder that had its origin during 
service would be speculation, and the law provides that 
service connection may not be granted on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993). In the absence of a 
present disability that is related to service, a grant of 
service connection is clearly not supportable. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of letters from the RO 
to him, but he has failed to do so.  A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the February 2002 and 
April 2005 letters of the need to submit medical evidence of 
a current disorder and a relationship between a current 
disorder and an injury, disease or event in service.  While 
the veteran is clearly of the opinion that he has a current 
diaphragm disorder that is related to service, as a 
layperson, the veteran is not competent to offer an opinion 
that requires specialized training, such as the diagnosis or 
etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Accordingly, service connection for a diaphragm disorder is 
not established in the absence of competent medical evidence 
of a current disorder and competent medical evidence 
demonstrating a relationship between a current disorder and 
service.


Increased Rating Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Left Clavicle

The RO granted service connection for residuals of a 
fractured left clavicle in a March 1996 rating decision.  At 
that time, a 10 percent evaluation was assigned pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5203.  Evidence of record 
reflects the veteran is right handed and therefore the left 
shoulder is the minor extremity for rating purposes.  The 
veteran contends his disability from residuals of a fracture 
to the left clavicle warrants a higher rating evaluation.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5203, 
allow for the assignment of ratings when there is evidence of 
impairment of the clavicle or scapula.  Under this Diagnostic 
Code, a 20 percent rating is assigned when there is evidence 
of dislocation of the clavicle or scapula of the minor 
extremity.  A 20 percent rating for the minor extremity is 
also warranted for nonunion of the clavicle or scapula with 
loose movement.  The Board must also consider a veteran's 
pain, swelling, weakness, and excess fatigability when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes. 38 C.F.R. §§ 4.40, 
4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The veteran underwent a VA examination in March 2002 to 
assess the severity of his disability.  The veteran 
complained of pain and discomfort in his shoulders.  Clinical 
examination revealed the left clavicle had problems in the 
mid-portion consistent with a history of a healed clavicular 
fracture.  The range of motion at the shoulder and 
claviculoacromial articulation was normal.  There was no 
evidence of atrophy of the muscles.  The diagnosis was post 
injury status of a fracture of the left clavicle.  

Given the evidence as outlined above, the Board finds that 
there is no evidence of dislocation or nonunion with loose 
movement of the clavicle or scapula so as to allow for the 
assignment of a 20 percent rating under Diagnostic Code 5203.  
Rather, the March 2002 VA examination demonstrated a well-
healed left clavical.  

The Board has considered whether an increased evaluation 
would be warranted under a different Diagnostic Code.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

 However, as there was a normal range of motion remaining in 
the left shoulder, an increased evaluation pursuant to 
Diagnostic Code 5201 is not warranted.  There is also no 
evidence of ankylosis or impairment or malunion of the 
humerus and as such an increased evaluation for these 
disabilities under Diagnostic Codes 5200 and 5202 is not 
warranted.  Therefore, the preponderance of the evidence is 
against the claim for an increased evaluation for residuals 
of a fractured left clavicle.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Residuals of Stab Wounds to the Chest and Abdomen

The residuals of stab wounds to the chest and abdomen are 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, which allows for assignment of 
such a rating upon a showing of a superficial scar that is 
tender and painful on examination.  This is the highest 
rating possible under this Diagnostic Code.  The veteran 
contends that the 10 percent rating does not accurately 
reflect the severity of his disability and seeks an increased 
rating evaluation.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

The diagnostic criteria for scars were revised during the 
course of the appeal, effective August 30, 2002.  See 
38 C.F.R. § 4.118 (2002, 2003).  VA's General Counsel has 
held that, where a law or regulation changes during the 
pendency of a claim for an increased rating, VA should first 
determine whether the revised version is more favorable to 
the veteran. In so doing, it may be necessary for VA to apply 
both the old and new versions of the regulation.  If the 
revised version of the regulation is more favorable, however, 
the retroactive reach of the new regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of the 
change. VAOPGCPREC 3- 2000 (Apr. 10, 2000); See 38 C.F.R. 
§ 3.114.

The criteria in effect at the time the veteran submitted his 
claim for an increased rating allowed for evaluations greater 
than 10 percent upon a showing of third degree burns under 
Diagnostic Code 7801 or for disfiguring scars of the head, 
face or neck under Diagnostic Code 7800. 38 C.F.R. § 4.118 
(2001).  The scars in question are not the result of third 
degree burns and are not located on the veteran's head, face 
or neck and as such a higher evaluation under Diagnostic 
Codes 7801 and 7800 is not warranted.  

Under the current regulations concerning the rating of scars, 
Diagnostic Code 7801 provides that scars other than head, 
face, or neck, that are deep or that cause limited motion 
will be rated 10 percent disabling if the area exceeds 6 
square inches or 39 square cm.  A 20 percent evaluation will 
be assigned if the area exceeds 12 square inches or 77 square 
centimeters.  If the area involved exceeds 72 square inches 
or 465 square centimeters, a 30 percent evaluation will be 
assigned.  A 40 percent disability will be warranted if the 
area exceeds 144 square inches or 929 square centimeters.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2006).

Under both the former and the current regulations, scars may 
also be rated on the limitation of function of the affected 
part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2001 and 
2006).

The veteran underwent a VA examination in June 1999.  During 
this examination, he complained of sharp pain that occurred 
every day and lasted for a few seconds.  He described the 
pain as in the vicinity of the scar, below the left nipple 
and extending over the left anterior abdominal wall.  
Clinical examination reflected a well-healed 8 centimeter 
scar in the inframammary fold of the left side and a 22 
centimeter transverse right flank and right abdominal scar 
from a laparotomy.  The knife wounds were incorporated into 
those scars as no other wounds were visualized.  The examiner 
noted that the veteran had no significant functional loss or 
limitations due to pain in the musculoskeletal exams from 
these problems. 

The veteran underwent another VA examination in March 2002.  
He explained that after the stabbing, he underwent a 
laparotomy and was told he had a wound in the small 
intestine.  No organs were removed and no treatment was 
required for the chest as he was told the wound entered the 
chest wall only and not the pleural space.  There was no 
significant change in the abdominal findings concerning pain.  
The scars were visualized as described in the June 1999 
examination.  A 2 centimeter healed horizontal scar in the 
left cardiovascular area was noted the veteran explained he 
had a fatty tumor removed.  The chest was symmetrical and 
clear with good breath sounds.  The abdomen was soft and 
nontender with healed surgical scars consisting of a transfer 
of right lower quadrant scar from an appendectomy, a 22 
centimeter transverse scar in the right lateral abdomen and 
right flank which healed satisfactorily and short scars of 
the lower anterior costal margins on the left side.  These 
scars were finely healed and non tender.  

In March 2002 the veteran was seen a VA Medical Center with 
complaints of pain at the site of surgery for stabbed 
abdomen.  The veteran explained the pain occurred every few 
weeks and was not associated with food and would be 
moderately severe at times. He was concerned that the 
hereditary hemochromatosis could cause abdominal pain.  The 
examination revealed an obese abdomen without visceromegaly.  
The left lower rectus abdominus muscle at the site of 
previous stab wound was tender and caused pain upon sitting 
up.  The impression was rectus abdominus muscle pain.  

A January 2003 VA examination noted no residuals form the 
stab wounds.  Clinical examination revealed a 4 inch limited 
thoractomy scar anteriorly on the left hemothorax that was 
well healed.  The scar was nontender and not attached on the 
scar line structures.  The lungs were clear to auscultation 
and percussion.  There was a left mid abdominal incision 
measuring 8 inches at the site of a previous laparotomy.  The 
scar was well healed and hypertrophied.  The scar was not 
attached to the underlying structures. There was no infection 
or hepatosplenomegaly.  The diagnosis was status post stab 
wound to the abdomen, postoperative laparotomy and suture of 
the small intestine perforation and status post stab wound to 
the chest postoperative limited thoracotomy.  The examiner 
commented that there was occasional chest wall pain on the 
left where the veteran had a limited thoracotomy but 
otherwise there was no residual of the stab wound to the 
chest.

Based on this record, the Board finds that the criteria for a 
higher evaluation for the veteran's residuals of stab wounds 
to the chest and abdomen have not been met.  The scars are 
not shown to involve an area exceeding 12 square inches or 77 
square centimeters, nor is the scar shown to produce any 
functional impairment in and of itself.  While the scar is 
shown to be tender and productive of occasional pain, these 
findings are contemplated by the currently assigned 10 
percent evaluation.   

Therefore, while the veteran contends that his service- 
connected residuals of stab wounds to the chest and abdomen 
have increased in severity, as a lay person, he is only 
competent to report observable symptoms, not clinical 
findings which are applied to the VA's Schedule for Rating 
Disabilities. Cf. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Massey v. Brown, 7 Vet. App. 204 (1994).  
Accordingly, an evaluation in excess of 10 percent for the 
residuals of stab wounds to the chest and addomen is not 
established. 



Residuals of a Lumbar and Dorsal Spine Injury

The veteran received service connection for residuals of a 
lumbar and dorsal spine injury in a March 1996 rating 
decision.  At that time a 20 percent evaluation was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1996).

Under the criteria in effect when the veteran filed his claim 
for an increased evaluation, Diagnostic Code 5292 assigned 
evaluations for limitation of motion of the lumbar spine. 
Under that Diagnostic Code, a 20 percent evaluation was 
assigned for moderate limitation of motion and a 40 percent 
evaluation was assigned for severe limitation of motion.  
Additionally, a higher evaluation of 40 percent is for 
application for a severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  Higher evaluations were also 
available under Diagnostic Code 5285 for residuals of a 
fracture of the vertebra, Diagnostic Code 5288 for ankylosis 
of the dorsal spine and Diagnostic Code 5289 for ankylosis of 
the lumbar spine.  The Board must also consider a veteran's 
pain, swelling, weakness, and excess fatigability when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  38 C.F.R. 
§§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The regulations used to evaluate diseases and injuries of the 
spine have changed twice, effective on September 23, 2002, 
and on September 26, 2003. See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 
68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)(2004).  VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran. 
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation. If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change. See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. § 
3.114.

The Board notes the veteran's residuals of a lumbar and 
dorsal spine injury has not been characterized as 
intervertebral disc syndrome.  Since the September 2002 
changes involved changes in the evaluation of intervertebral 
disc syndrome, and the veteran's back has not been 
characterized as intervertebral disc syndrome, the changes in 
the schedular criteria used to evaluate intervertebral disc 
syndrome effective September 23, 2002, are not for 
application in this case. 

Effective September 26, 2003, however, a General Rating 
Formula for Diseases and Injuries of the Spine assigns 
evaluations with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by the residuals of the injury or disease.  
Under this formula, a 20 percent evaluation is for assignment 
when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees or 
with a combined range of motion not greater than 120 degrees 
or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is for assignment when forward flexion of the 
thoracolumbar spine is 30 degrees or less or for favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is for assignment upon a showing of unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation is for assignment for unfavorable ankylosis of the 
entire spine.  

The veteran underwent a VA examination in March 2002.  During 
this examination, the veteran complained of low back pain 
upon strenuous activity.  The range of motion of the lumbar 
spine was found to be within normal limits with little 
difficulty with forward flexion because of obesity.  The 
diagnosis was residual lumbar and dorsal spine injury and a 
cyst on the back without abnormalities.  The examiner sated 
that the lumbosacral spine was radiographically normal during 
the prior VA examination and studies were not repeated.  

The veteran underwent a VA examination in February 2003 to 
assess the severity of the back.  During this examination the 
veteran complained of a constant dull achy pain which he 
rated as a 5 on a scale of 10.  The veteran described pain 
with increased activities but no specific activity was noted 
to cause him pain.  Examination of the spine revealed a range 
of motion of forward flexion to 60 degrees, extension to 20 
degrees, lateral bending to 20 degrees in each direction 
without pain or limitation and rotation of 15 degrees in each 
direction without pain or limitation.  There was tenderness 
to palpation over the lumbosacral region with significant 
lumbar muscle spasm, particularly with rotation.  The veteran 
was able to ascend the examining table without assistance and 
without modification of movement.  He was able to go to a 
supine position without limitation or pain but then 
complained of dull achy pain in the low back while in the 
supine position.  Straight leg raises were negative 
bilaterally and there was pain with extension of the hip.  
Rising to a seated position caused no pain or limitation.  
Reflexes were intact and distal pulses were palpable.  
Grossly light touch sensation was intact with no decrease in 
sensation over the lower extremity and no clonus.  X-rays 
revealed excellent alignment of the lumbosacral spine with 
disc spaces maintained.  There was no evidence of pars 
defects, no evidence of fracture, dislocation, spondylolysis 
or spiondylolisthesis.  The examiner noted that there was no 
limitation, structural limitation to the range of motion.  
There was only mild increase or complaint of pain with range 
of motion so there was no limitation as a result of low back 
pain. 

In sum, while the veteran contends that the service-connected 
disorder has increased in severity, as a layperson he is only 
competent to report observable symptoms - not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities.  Compare  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) and Massey v. Brown, 7 Vet. App. 204 (1994).  
Clinical findings fail to demonstrate severe limitation of 
motion or evidence of a fracture or ankylosis necessary for 
an increased evaluation under the old criteria.  Nor do 
clinical findings support an increased evaluation under the 
revised criteria, as there is no evidence that the residuals 
of a lumbar and dorsal spine injury manifests with forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
causes favorable ankylosis of the entire thoracolumbar spine.  
Therefore, the preponderance of the evidence is against the 
veteran's claim for an increased evaluation.

Ingrown Toenail Right Foot

The RO granted service connection for residuals of an ingrown 
right toenail in a March 1996 rating decision.  At that time, 
a noncompensable evaluation was assigned pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5299 and 5284.  The 
veteran contends the current disability rating does not 
accurately reflect the severity of his disability.  During 
the pendency of the appeal, an increased evaluation of 20 
percent was granted by a December 2002 rating decision.  
Applicable law mandates that when an appellant seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See A.B. 
v. Brown, 6 Vet. App. 35 (1993).  As such, the veteran's 
claim for an increased evaluation remains in appeal.

Diagnostic Code 5299 indicates the disability is not listed 
in the Schedule for Rating Disabilities and it has been rated 
by analogy under a closely related disease or injury. 38 
C.F.R. §§ 4.20, 4.27.  In the present case, residuals of an 
ingrown right toenail were rated by analogy as a foot injury, 
evaluated under Diagnostic Code 5284.  In order to assign a 
30 percent evaluation under Diagnostic Code 5284, a severe 
impairment must be shown.  The word "severe" is not defined 
in the VA Schedule for Rating Disabilities.  Rather it is the 
Board's responsibility to evaluate all the medical evidence 
and determine the appropriate rating that would compensate 
the veteran for impairment in earning capacity, functional 
impairment, etc.

The Board would also note that the maximum evaluation 
permitted is a 30 percent evaluation under the amputation 
rule in 38 C.F.R. § 4.68, which provides that the combined 
rating for disabilities of an extremity shall not exceed the 
rating for an amputation at the elective site, where an 
amputation to be performed. See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5171 which provides for a 30 percent evaluation for an 
amputation of the great toe with removal of the metatarsal 
head.

VA outpatient treatment records in January 2002 reflected the 
veteran presented with a complaint of an infected right 
toenail for the previous month.  Antibiotics were ordered and 
the veteran was instructed to prop his feet and treat the 
foot with heat and warm soaks.  In February 2002, the veteran 
called the VA telephone triage and requested a refill of 
antibiotics for his infected right big toe.  He reported 
drainage but denied a history of diabetes and trauma.  

The veteran underwent a VA examination in March 2002 to 
assess the presence and severity of his disabilities.  
Clinical examination of the foot revealed a deformed toenail 
on the right great toe.  The examiner noted that the medial 
one third of the toenail had been excised by the veteran.  
There was granulation tissue in the nail bed and erythema of 
the toe suggestive of a low-grade infection.  The toe was 
tender.

A March 2002 VA outpatient treatment record documented a 
complaint of an infected right toe.  Clinical examination 
revealed severe incurvature, much edema, erythema, malodor 
and serosanguineous drainage.  There was also hypertrophy 
granulation tissue.  The assessment was paronychia and the 
right hallux nail plate was avulsed.  Necrotic tissue and 
hypertrophic granulation were sharply debrided.  

A VA examination in January 2003 noted the veteran had 
ingrown toenails of the great toe bilaterally.  The veteran 
reported he trimmed the right toenail and periodically had 
infection of the right ingrown nail.  Clinical examination 
revealed no evidence of an ingrown toenail and no evidence of 
infection.  The diagnosis was repeated ingrown right great 
toenail without evidence of current infection.  
Subsequently dated medical records fail to document 
complaints, treatment or further diagnoses of an ingrown 
right toenail.  

In sum, while the right toe occasionally results in infection 
requiring treatment, the there are also periods during which 
there is no infection and no evidence of an ingrown toenail.  
There is nothing in the veteran's clinical history and 
current findings which warrants a rating higher than 20 
percent for a "severe" impairment of the foot.  For example, 
the range of motion is noted to be normal, and there is no 
showing in the record of impaired gait or abnormal sensory or 
and motor findings.  Furthermore, there is no medical 
evidence indicating that the veteran is currently using any 
devices for assistance.

Nor is a higher evaluation warranted under any other 
potentially applicable Diagnostic Code.  Claw foot, 
hammertoe, and malunion or nonunion of tarsal or metatarsal 
bones, have not been demonstrated. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5278, 5282, 5283.  The veteran does not have 
a diagnosis of pes planus; therefore, Diagnostic Code 5276 is 
not for application. 38 C.F.R. § 4.71a, Diagnostic Code 5276.  
Weak foot, hallux valgus, and hallux rigidus have not been 
demonstrated and therefore Diagnostic Codes 5277, 5280, and 
5281 are not for application. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5277, 5280, 5281.

As such, the Board finds that the criteria for a rating in 
excess of 20 percent under Diagnostic Code 5284 have not been 
met and that impairment is no more than moderately severe.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).





ORDER

Service connection for a diaphragm condition is denied.  

An evaluation in excess of 10 percent for residuals of a 
fracture of the left clavicle is denied.

An evaluation in excess of 10 percent for residuals of stab 
wounds to the abdomen and chest is denied.

An evaluation in excess of 20 percent for residuals of a 
lumbar and dorsal spine injury is denied.

An evaluation in excess of 20 percent for residuals of an 
ingrown right great toenail is denied.


REMAND

A preliminary review of the record discloses that further 
development is necessary.  Specifically, VA's duty to notify 
and assist have not been satisfied.

The veteran seeks service connection for cysts of the 
testicles, an inner left leg disability, and removal of an 
ingrown toenail of the left great toe.  A rating decision 
dated in March 1996 denied service connection for an ingrown 
toenail of the left great toe.  This decision was not 
appealed and is final.  38 C.F.R. §§ 20.302, 20.1103.  The 
veteran previously was denied service connection for cysts of 
the testicles and a left leg condition by a rating decision 
dated in July 1999.  The veteran did not appeal the decision, 
and as such, the decision has become final.  38 C.F.R. 
§§ 20.302, 20.1103.  Therefore the submission of "new and 
material" evidence is necessary in order to reopen the 
claims.  

During the pendency of the appeal, the Court of Appeals for 
Veterans Claims decided Kent v. Nicholson, 20 Vet. App. 1 
(2006).  This case holds that when a veteran applies to 
reopen a previously denied claim, VA must examine the bases 
for the denial in the prior decision and advise the claimant 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

A review of the record discloses that while a February 2002 
letter from the RO defined new and material evidence, the 
veteran was never advised of what evidence is necessary to 
substantiate the element of service connection for which the 
claims were previously denied.  Therefore, this case must be 
remanded to ensure compliance with procedural requirements.  

Concerning the issue of entitlement to service connection for 
a psychiatric disorder, including generalized anxiety 
disorder, further medical evidence is necessary.  While the 
record clearly reflects a current diagnosis of generalized 
anxiety disorder as per the January 2003 VA examination and 
VA mental health clinic treatment records it is unclear 
whether there is any relationship between that symptomatology 
and the veteran's active military service.  

Although there are VA psychiatric examinations dated in 
November 1995, March 2002 and January 2003; none of the 
examinations provided an opinion as to the relationship, if 
any, between generalized anxiety disorder and any incident or 
event in service.  With regard to all claimed disorders, VA 
must also ascertain whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that the claimed 
disorders were incurred by any incident of military service.  
See Combee, supra.; also  Schroeder v. West, 212 F.3d 1265 
(Fed. Cir 2000) (Both holding that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).  Therefore, the medical evidence 
of record is insufficient for the Board to render a decision 
and further investigation by medical professionals is 
required, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions. See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).

Furthermore, the record contains symptomatology which could 
be consistent with a diagnosis of PTSD.  Given the similar 
nature of mental disorders, the RO should also examine 
whether the veteran would be entitled to service connection 
for any other psychiatric disorder, including PTSD.  In doing 
so, the RO should take into consideration the fact that the 
veteran served in combat during the Persian Gulf War and was 
awarded a Combat Action Ribbon and a Purple Heart among other 
commendations.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the veteran of 
what evidence would substantiate his 
petition to reopen his claims of service 
connection for cysts of the testicles, a 
left inner leg condition, and an ingrown 
toenail of the left great toe.  Apart from 
other requirements applicable under the 
Veterans Claims Assistance Act (VCAA), the 
RO/AMC will comply with the Kent ruling, 
and advise the veteran of the evidence and 
information that is necessary to reopen 
the claims and the evidence and 
information that is necessary to establish 
his entitlement to the underlying claims 
for the benefits sought by the claimant.  
In so doing, the RO/AMC will comply with 
any directives of the Veterans Benefits 
Administration and advise the claimant of 
the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

2.  The veteran should be afforded a 
comprehensive psychiatric VA examination.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly the November 1995 VA PTSD 
examination, the March 2002 and January 
2003 VA psychiatric examinations and the 
VA mental health treatment records and 
express an opinion as to the following:

a)  The examiner should clarify the 
veteran's diagnosis and specifically 
comment on whether the veteran has a 
diagnosis of PTSD.  If the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied, and if the 
diagnosis of PTSD is deemed 
appropriate, the examiner should 
comment upon the link between the 
current symptomatology and one or more 
of the inservice stressors reported by 
the veteran.

b)  Whether any psychiatric condition, 
including the currently diagnosed 
generalized anxiety disorder, is 
related to any event or incident in 
service (the examiner should be 
reminded that no diagnosis of PTSD is 
required for the grant of service 
connection for anxiety and is 
specifically directed to the service 
medical records)  

c)  Whether the veteran's generalized 
anxiety disorder or other present 
psychiatric disorder is related to any 
other service connected disability.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.  
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.


When the development requested has been completed, the 
veteran's claims should again be reviewed by the RO on the 
basis of the additional evidence.  If the benefits sought are 
not granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





 Department of Veterans Affairs


